Citation Nr: 1222636	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  05-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for the residuals of a left ankle sprain, to include as secondary to service-connected left and right knee disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to August 1999.  The Veteran also had service in the Alaska Air National Guard.

This appeal comes to the Board of Veteran's Appeals (Board) from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which, inter alia, denied the Veteran's claim for service connection for the residuals of a left ankle sprain.

This case previously reached the Board on three occasions.  On the first occasion in January 2008, the Veteran's case was remanded to the agency of original jurisdiction (AOJ) for complete Veterans Claims Assistance Act of 2000 (VCAA) notice (38 U.S.C.A. § 5100 et seq.; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), and notice which was also compliant with the United States Court of Appeals for Veterans Claims' (Court's) holding in Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess), which was accomplished by a February 2008 letter.  The Board also remanded the Veteran's case for an opportunity to submit her complete service treatment records (STRs), as these were unobtainable by VA.  The Veteran submitted her STRs in April 2008.  Second, in January 2010, the Veteran's claim was returned to the Board for further adjudication.  At that time, the Board concluded that a second remand was necessary to provide a VA medical examination to address the nature of the Veteran's claimed disorders and any relationship of those disorders to her military service.  This VA medical examination was provided in April 2010.  Third, in March 2011, the Board determined that a third remand was necessary to provide VCAA notice of a claim based on secondary service connection and aggravation, and to provide a VA medical addendum to address any relationship of the Veteran's claimed residuals of a left ankle disorder to her service-connected bilateral knee disorders.  Such notice was provided in April 2011 and September 2011, and a VA medical addendum was provided in September 2011.  Therefore, the Board finds that the AOJ substantially complied with the January 2008, January 2010, and March 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The residuals of a left ankle sprain are not shown to be causally or etiologically related to any disease, injury, or incident in service, or to the Veteran's service-connected right and left knee disabilities.


CONCLUSION OF LAW

The residuals of a left ankle sprain were not incurred in or aggravated by the Veteran's active duty military service, nor were they caused or aggravated by her service-connected right and left knee disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess, the Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in October 2003, sent prior to the initial July 2004 rating decision, and in February 2008, February 2010, April 2011, and September 2011 advised the Veteran of the evidence and information necessary to substantiate her service connection claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the February 2008, February 2010, April 2011, and September 2011 letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess.

While the February 2008, February 2010, April 2011, and September 2011 letters were issued after the initial July 2004 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2008, February 2010, April 2011, and September 2011 letters were issued, the Veteran's claim was readjudicated in a supplemental statements of the case dated October 2009, December 2010, and January 2012.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's active duty and National Guard service treatment records, as well as VA and private treatment records and a VA examination report with addendum, have been obtained and considered.  The Veteran has not reported, and neither does the evidence of record show, that she is in receipt of Social Security Administration (SSA) disability benefits for the claimed disorder.  Absent any evidence showing that the Veteran was in receipt of said benefits for the claimed disorder, VA need not attempt to obtain her SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded a VA examination for her claimed residuals of a left ankle sprain in April 2010, with an addendum dated September 2011.  The VA examiner opined that the Veteran's current left ankle disorder is not related to her documented left ankle sprain in service in 1986, and neither was it caused or aggravated by her service-connected right and left knee disorders.  The VA examiner based those conclusions on an interview with the Veteran, a review of the record and medical literature, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

As indicated previously, the Board remanded this case in January 2008, January 2010, and March 2011 in order to provide the Veteran with notice compliant with the VCAA and Dingess, obtain her STRs, provide the Veteran with a VA examination of her left ankle and obtain an etiological opinion thereon, and provide an addendum regarding any relationship between the Veteran's current left ankle disorder and her service-connected right and left knee disabilities.  As described above, the Board finds that the AOJ has substantially complied with the January 2008, January 2010, and March 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in her October 2003 claim that her ankle pain began on December 5, 1986.  In her July 2005 substantive appeal, the Veteran asserted that the pain from her active duty left ankle injury still exists when she walks and performs exercises.

Additionally, in Informal Hearing Presentations dated February 2011 and March 2012, the Veteran's representative has asserted that her left ankle condition resulted from, or was aggravated by, her service-connected bilateral knee disabilities.

The Veteran's service treatment records confirm that she twisted her left ankle in service while running, and was treated on December 5, 1986.  Objective findings on that date included pain with pressure and eversion, full range of motion (ROM) without swelling, a tender but stable anterior talofibular ligament, and normal gait.  Clinicians diagnosed a mild sprain of the left ankle, and ruled out (R/O) an eversion sprain.

Additional service treatment records following the December 1986 incident include Reports of Medical Examination dated June 1991, March 1993, and May 1999, in which clinicians found that the Veteran's lower extremities and feet were normal on clinical evaluation.  Also of record are the Veteran's June 1991, April 1993, and June 1999 Reports of Medical History, which show not swollen or painful joints or any bone or joint deformities. 

The Veteran's VA treatment records include a February 2004 report in which the Veteran complained of pain, tenderness, and swelling in her left ankle.  The Veteran reported that this resulted from a one-story drop and fall following a pull up.  No objective or diagnostic data was associated with the Veteran's statements.

VA provided the Veteran with a compensation and pension examination of her left ankle in April 2010.  The VA examiner recorded the Veteran's report of a left ankle injury while running in service.  (Although the Veteran described the injury as having occurred in the 1990s, her original contention and service treatment records document that the incident occurred in December 1986, as recounted above.)  The Veteran reported that her ankle improved in service, and she was able to continue with her regular duties.  She also reported that she did not seek further treatment in service, including during her service in the National Guard.  However, she reported that she had continued mild lateral ankle pain with exercise and activity, as well as weakness, and that her ankle continued to bother her in her former employment as a dancer after her discharge from the National Guard.  The Veteran asserted that she currently has left ankle pain and feelings of giving way which cause her to stumble but not fall.

Objectively, the examiner found full range of motion of the left ankle without pain, normal gait, no swelling, good distal pulses and intact distal sensation.  The examiner also found mild tenderness to palpation along the anterolateral left ankle.  The examiner diagnosed mild left ankle instability.  The examiner opined that:

There is evidence in the service medical record indicating treatment for a left ankle sprain in 1986.  This was diagnosed as a mild sprain.  The [V]eteran was treated with conservative care one time with no further care rendered.  There is no evidence of chronicity.  This examiner finds no interim data following discharge from service or during the [V]eteran's National Guard service.  This was an acute injury which resolved.  Based on the evidence available, it is this examiner's opinion that the [V]eteran's current left ankle condition is less likely than not related to her treatment while on active duty.

In a September 2011 addendum, the VA examiner opined that:

There is no evidence in the currently accepted, peer reviewed, credible orthopedic/medical [literature] demonstrating that intrinsic conditions of the knee or knees will cause intrinsic conditions of other joints, including ankles.  It is this examiner's opinion that the [V]eteran's left ankle condition is not secondary to the service connected bilateral knee conditions.  This examiner finds no data indicating that the [V]eteran's left ankle conditions is/was aggravated (as defined) by the service connected bilateral knee conditions.  There is nothing in the currently accepted, peer reviewed, and credible orthopedic/medical [literature] that demonstrates that intrinsic knee conditions will aggravate (as defined) other joint conditions.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the VA examiner is so qualified, his medical opinions constitute competent medical evidence.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Furthermore, such conclusion is supported by contemporaneous objective evidence, including range of motion testing.  Consequently, the Board assigns great probative value to the VA examiner's report and addendum.

The Board acknowledges that the Veteran is competent to report that she has experienced left ankle pain since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to report continuous pain since service).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran's statements are competent and credible.  However, the Board finds that when weighed against the other objective evidence of record the probative and persuasive evidence weighs against her claim.  In that regard, the Board finds that the June 1991, March 1993, and May 1999 in-service clinicians' findings that the Veteran's lower extremities and feet were clinically normal on evaluation, combined with the April 2010 VA examiner's opinion that her current left ankle condition is less likely than not related to her treatment while on active duty, outweigh the Veteran's reports of ongoing left ankle symptomatology since service.  The clinicians' contemporaneous findings of normalcy in service following the mild left ankle sprain in December 1986 are of more probative weight than the Veteran's subsequent reports of continuous symptomatology to the contrary.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  The Board also notes that even the Veteran's contemporaneous Reports of Medical History show no painful or swollen joints or evidence of bone or joint deformity.  

Furthermore, the Board finds that the question of whether the Veteran's left ankle condition is etiologically related to her service-connected bilateral knee disabilities is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In this regard, the Board accords the Veteran's (and her representative's) statements regarding the etiological relationship between her service-connected bilateral knee disabilities and her left ankle condition no probative value, as they are not competent to opine on that complex medical question.  By contrast, the VA examiner took into consideration all of the relevant facts in providing an opinion, to include the Veteran's medical history and lay statements as well as the results of testing and the peer reviewed orthopedic medical literature prior to coming to his conclusion that the Veteran's left ankle condition is not secondary to or aggravated by her bilateral knee disabilities.  Cf. Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

Therefore, the Board finds that service connection is not warranted for the claimed residuals of a left ankle sprain.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a left ankle sprain.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for the residuals of a left ankle sprain is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


